Citation Nr: 0513587	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by VA surgical treatment in 
September 1999.




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the record. 

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R 
§ 3.159, amended VA's duties to notify and assist a claimant 
in developing information and evidence necessary to 
substantiate a claim.  The current VCAA notice is 
insufficient to meet the duty to notify provisions of 
38 U.S.C.A. § 5103 as interpreted by the United States Court 
of Appeals for Veterans Claims. 

In an October 2002 letter, the veteran requested 
representation by a service organization. 

In the statement of the case, VA cited 38 C.F.R. § 3.358, as 
the governing authority, implementing 38 U.S.C.A. § 1151.  
Since then VA has amended 38 C.F.R. § 3.358 to comply with 
changes to 38 U.S.C.A. § 1151.  The veteran has not been 
notified of the regulatory changes that pertain to his claim. 

Lastly, the evidence of record does not contain sufficient 
medical evidence to decide the claim.  
For these reasons, further procedural and evidentiary 
development is needed, and the case is REMANDED for the 
following action:

1.  To ensure compliance with the VCAA, 
notify the veteran that:

a.  The evidence needed to 
substantiate the claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for additional 
disability due to VA surgical 
treatment, is medical evidence of 
carelessness, negligence, of lack of 
proper skill, error in judgment, or 
similar instance of fault on part of 
VA; or that the additional 
disability was not reasonably 
foreseeable. 

b.  VA will obtain VA records or 
records of other Federal agencies 
that he identifies.  

c.  He can submit records of private 
health-care providers or authorize 
VA to obtain the records on his 
behalf.   

d.  He is to provide any evidence in 
his possession that pertains to the 
claim.

2.  Assist the veteran in obtaining 
representation if he so intends. 

3.  Schedule the veteran for a neurology 
examination, including electric 
diagnostic testing, to determine whether 
the veteran has nerve damage to include 
right ilioinguinal entrapment or other 
evidence of neuropathy, at the site of 
the right groin exploratory surgery. 

4.  After the neurology examination, 
arrange to have the veteran's file 
reviewed by a surgeon, who is not on the 
staff of either the Beckley or Richmond 
VAMC to determine whether the veteran has 
additional disability following the 
September 2, 1999, right groin 
exploratory surgery and, if so, whether 
the additional disability is the result 
of fault on VA's part in performing the 
surgery.  The physician is asked to 
consider the following.  

The record shows that prior to the 
September 2, 1999, right groin 
exploratory surgery by VA the 
veteran complained of pain 
associated with an October 1998 
right hernia repair performed at a 
non-VA medical facility.  The 
September 2, 1999, VA operation 
report reflects the preoperative 
diagnosis of nerve entrapment.  In 
addition, an April 1999 VA treatment 
note shows that the veteran has 
bilateral spondylosis with grade I 
spondylolisthesis, posterior central 
bulging of L5-S1 intervertebral 
disc, and that possible nerve root 
impingement could not be excluded.  

After the surgery in September 999, 
the veteran complained of pain and 
numbness in the right groin and 
right leg.  In addition, a private 
physician described the condition as 
right ilioinguinal entrapment 
neuropathy status post-herniorrhaphy 
procedure.  

In light of the above, the physician is 
asked to express an opinion of the 
following:

Does the veteran have additional 
disability as a result of the 
September 2, 1999, VA right groin 
exploratory surgery, and, if so, was 
the additional disability caused by 
carelessness, negligence, lack of 
proper skill, or similar instance of 
fault on part of VA; or was the 
additional disability an event that 
was not reasonably foreseeable. 

4.  After the above development has been 
completed, adjudicate the claim, applying 
38 C.F.R. § 3.361, effective September 2, 
2004.  If the benefit sought is denied, 
prepare a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


